Citation Nr: 0727441	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-32 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In July 2007, the veteran sitting at the RO, testified during 
a hearing conducted via video conference with the 
undersigned, sitting at the Board's main office in 
Washington, D.C.  At that time, he waived initial RO review 
of recently submitted medical evidence and a signed statement 
from his service comrade.  A copy of the hearing transcript 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2006).

In his oral and written statements, the veteran contends that 
he was involved in a "fragging" incident in January or 
February 1970 at Maintenance Battalion FLC/FSR in Vietnam, 
during which three Marines tossed grenades into either an 
enlisted men's club (as reported to a VA examiner in 
September 2004) or the area behind the club where the veteran 
and his fellow soldiers were sitting (as indicated in the 
veteran's June 2004 written statement, May 2005 notice of 
disagreement, and oral testimony).  He testified that one 
device exploded and he had a "small" piece of shrapnel in 
his arm that caused "little scarring" for which he did not 
require medical attention (see transcript, page 7). 

In essence, he appears to be describing a personal assault 
for which alternative sources for information to corroborate 
the alleged stressor incident can be considered.  See Patton 
v. West, 12 Vet. App. 272 (1999) (holding that the provisions 
in M21-1, Part III, 5.14(c) (April 30, 1999), which address 
PTSD claims based on personal assault and provide for 
development of alternate sources for information, are 
substantive rules which are the equivalent of VA regulations 
and must be considered); see also YR v. West, 11 Vet. App. 
393, 398-99 (1998).

In support of his claim, he submitted a signed statement from 
S.S.D., a service comrade, to the effect that on February 5, 
1970, the fenced in area behind the Enlisted Men's club was 
fragged by Marines while the veteran and other Marines were 
in the area.  He said that three Marines were convicted and 
imprisoned for the incident.  

The veteran testified that he did not know the names of the 
three Marines involved in the fragging incident, only that 
his service comrade said they were imprisoned.

The veteran also submitted an April 2005 letter from the 
Department of Navy, Headquarters, United States Marine Corps, 
Personnel Management Support Branch, in response to an 
inquiry about the alleged fragging incident.  It was noted 
that a search of unit diaries of H & S Company, Maintenance 
Battalion, showed that three Marines were injured with 
shrapnel wounds inflicted by an unknown device on February 5, 
1970.  It was stated that "[i]n cases of this nature, there 
is a Line of Duty (LOD) investigation completed" and that 
the LOD investigations were on file at the Judge Advocate 
General's office to which the RO was referred.  It was also 
stated that "other information" regarding the veteran's 
unit should be contained in the command chronologies 
submitted by his unit that should be requested from the 
Marine Corps Historical Center in Washington, D.C.

In a July 2005 response to the RO's inquiry, the Department 
of the Navy Office of the Judge Advocate General reported 
that there was no record and it was unable to locate an 
investigative report. 

However, there is no indication that the RO requested the 
command chronologies submitted by the veteran's unit from the 
Marine Corps Historical Center.  In the interest of due 
process and fairness, the Board is of the opinion that this 
should be done prior to appellate consideration of the 
veteran's claim. 

The veteran also appears to also variously, but vaguely, 
suggest that his PTSD is due to exposure to combat-related 
incidents.  His service personnel records document that he 
served in the Republic of Vietnam from November 1969 to July 
1970.  His awards and decorations do not reflect his 
participation in combat.  However, according to a March 2005 
VA outpatient record, the veteran said he was in Vietnam from 
1969 to 1970 and served with the 1st Marines as a rifleman in 
a provisional rifle company in which he worked for 2 months 
in supply followed by one month in the field of the rifle 
company out of Red Beach, north of Da Nang.  He reported 
being engaged in a number of firefights and fragged by 6 
other Marines.  

A service personnel record indicates that the veteran 
participated in Operation Da Nang from November 1969 to July 
1970 that, he said an October 2005 written statement, 
"proves" he was involved in combat.  In an April 2006 
letter to the RO, a Hartford Vet Center social worker 
referenced this service record and recommended using the 
veteran's "combat history" to support his readjustment 
issues.  The social worker said that "in the past 
evaluations of US Marines, they have been assigned to 
traumatic infantry operations outside their primary military 
MOS as [the veteran] was".  Nevertheless, the veteran has 
not yet provided the specifics of any such other alleged 
stressful events.  

The evidence required to support the occurrence of an in- 
service stressor for PTSD varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98. 

While the veteran has told examiners he was involved in 
firefights, apparently also considered alleged stressors, he 
has not described the events therein in sufficient detail 
such that a verification search by an appropriate service 
department could be conducted.  The veteran submitted a copy 
of the service personnel record reflecting his participation 
in Operation Da Nang from November 1969 to July 1970.  No 
other identifying information was submitted nor was a 
specific time frame provided.  While the VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The Court has held that the 
factual data required by VA to provide a successful search, 
such as the names, dates, and places of the stressors, "are 
straightforward facts and do not place an impossible or 
onerous task on the appellant.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Id.

The next question presented is whether a stressor such as 
reported by the veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (1994) (DSM-IV).  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

VA medical records reflect that the veteran has been 
diagnosed with an anxiety disorder and chronic PTSD (in April 
2004 and April 2005), PTSD and a depressive disorder not 
otherwise specified (by a VA examiner in September 2004),), 
PTSD versus other psychiatric disorders (in March 2005), and 
PTSD (in May to July 2007 records).

Here, the record does not indicate that a PTSD diagnosis has 
been made pursuant to DSM-IV on the basis of a verified 
history of the veteran's in-service stressors.  See, e.g., 
West v. Brown, 7 Vet. App. 70, 77-78 (1994).  As a result, 
the Board is of the opinion that the veteran should be 
afforded a VA examination to determine the etiology of his 
claimed disorder, including whether it is due to service.

Additionally, the veteran's service medical records from the 
Camp Geiger Dispensary, MCB Clinic, indicate that, in October 
1968, he was diagnosed with a chronic anxiety reaction.  He 
was referred to a neuropsychiatrist, and reported to be tense 
and have blank out spells and facial tics, for which Valium 
was prescribed.  The record reflects that the veteran was 
hospitalized for evaluation and observation, and a March 24, 
1969 clinical entry includes a reference to the discharge 
summary of that hospitalization.  In September 2004, the VA 
examiner noted the veteran's report of hospitalization at the 
Camp Lejeune Naval Hospital for approximately two weeks in 
late 1968 or early 1969.  In March 2005, the veteran told the 
VA clinic examiner that, while at Camp Lejeune, he took some 
pills after a nasty encounter with a gunnery sergeant and was 
hospitalized and "watched" for several days before being 
returned to duty.  

In an April 2006 response to the RO's inquiry, the National 
Personnel Records Center (NPRC) said that it found no 
clinical or mental health records from Camp Lejeune regarding 
veteran for the period from September 1968 to March 1969.  
However, United States Surgeon General's Office (SGO) records 
of hospitalization and morning reports noting absence for 
medical treatment are possibly available for the period of 
the veteran's active military service.  Efforts should be 
made to request SGO records for the veteran's hospitalization 
in October or November 1968.

Finally, there appear to be some missing VA mental health 
records.  The March 2005 VA medical record indicates the 
veteran reported seeking mental health treatment in the 1980s 
at the VA medical center (VAMC) in Newington.  Furthermore, 
the veteran submitted VA medical records dated through July 
2007. reflecting treatment for PTSD.  Here, the record 
suggests that additional VA medical evidence might be 
available that is not before the Board at this time.  Thus, 
an effort should be made to obtain additional VA medical 
records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be asked to provide 
any additional information available 
regarding his alleged stressful events 
in service, and to identify potential 
alternative sources for supporting 
evidence regarding the alleged fragging 
incident, and any other stressors he 
alleges occurred in service.  In 
particular, the veteran should provide 
as much detailed information as 
possible including the dates, places, 
names of people present, and detailed 
descriptions of events, if not already 
of record.  The RO should then request 
any supporting evidence from 
alternative sources identified by the 
veteran and any additional alternative 
sources deemed appropriate.

2.	Then RO/AMC should request (a) command 
chronologies submitted by the veteran's 
unit for February 1970 (providing the 
veteran's name and unit - including his 
company, battalion, and regiment-with 
the specific month for which the 
historical information is needed); and 
(b) unit histories for any month(s) 
between November 1969 to July 1970 when 
the veteran said he was involved in a 
firefight from the: Marine Corps 
Historical Center, History and Museums 
Division, Building 58, Washington Navy 
Yard, Washington, DC 20374-0580.  If 
the requested records are unavailable, 
a written note to that effect should be 
placed in the claims file and the 
veteran and his representative so 
advised in writing.

3.	Then, the RO/AMC should the contact the 
NPRC, and any other appropriate state 
and federal agency, and request that a 
search of alternate sources be made for 
records concerning the veteran's 
hospitalization during active service 
for chronic anxiety, if any.  This 
should include a search for records of 
hospitalization and treatment during 
October and November 1968 at Camp 
Lejeune and during October and November 
1968 at the Camp Geiger Dispensary MCB 
Clinic.  The RO should also request all 
secondary sources of service medical 
records, including inpatient records, 
sick and morning reports, and Surgeon 
General's Office reports, as 
appropriate, ensuring that all SGO 
requests do not exceed the requisite 
time frame for such record searches.  
The RO should associate all requests 
and records received with the claims 
file.  If records are unavailable, a 
negative reply is requested.

4.	The RO/AMC should obtain all medical 
records regarding the veteran's 
treatment at the VAMC in Newington 
during the 1980s, and for the period 
from July 2005 to the present.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
file and the veteran and his 
representative so advised in writing.

5.	The RO/AMC should obtain all records 
regarding the veteran's treatment at 
the Hartford Vet Center.  If any 
records are unavailable, a note to that 
effect should be placed in the clams 
file and the veteran and his 
representative so advised in writing.

6.	Then, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders, to 
determine the nature and extent of any 
psychiatric disorder(s) found to be 
present.  All indicated tests and 
studies should be accomplished and all 
clinical findings reported in detail.

a.	The examiner is advised that the 
veteran served in the Republic of 
Vietnam from November 1969 to July 
1970 and maintains that he was 
exposed to hostile mortar and 
sniper fire and also maintains he 
was involved in a fragging 
incident in February 1970 in which 
three Marines threw grenades near 
or at the veteran and his 
comrades, injuring the other 
Marines.

b.	The examiner should elicit as much 
detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, pending 
verification of the veteran's 
exposure thereto, the examiner 
should consider the veteran's 
alleged in-service stressors for 
the purpose of determining whether 
such stressors were severe enough 
to have caused the current 
psychiatric symptoms, and whether 
the diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied by the in- service 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in DSM-IV.

c.	If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the 
diagnosis.  If PTSD is diagnosed, 
the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not 
(i.e., a likelihood of 50 percent 
or more) that any currently 
diagnosed PTSD is a result of 
service or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in the DSM-IV.

d.	If the veteran is found to have a 
psychiatric disorder other than 
PTSD, the examiner is requested to 
provide an opinion as to whether 
it is at least as likely as not 
(i.e., a likelihood of 50 percent 
or more) that any currently 
diagnosed psychiatric disorder is 
causally related to military 
service (including the entries 
noted in the October 1968 service 
medical records), or whether such 
a causation or relationship is 
unlikely (i.e., less than a 50-50 
probability).

e.	The examiner is particularly 
requested to reconcile the 
veteran's other psychiatric 
diagnoses, e.g., an anxiety 
disorder and chronic PTSD (in 
April 2004 and April 2005 VA 
medical records), PTSD and a 
depressive disorder not otherwise 
specified (in the September 2004 
VA examination report), PTSD 
versus other psychiatric disorders 
(in the March 2005 VA medical 
record), and PTSD (in the May to 
July 2007 VA medical records).

f.	A complete rationale should be 
provided for any opinion offered.  
The veteran's claims files must be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate if veteran's medical 
records were reviewed. 

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

7.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim for 
service connection for PTSD (or other 
psychiatric disorder if appropriate 
from the record).  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the September 
2005 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



